DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Note: the second final rejection has been filed to address the rejection of claim 1 that has been amended to include elements of claim 21 which were not adequately addressed in the previous final rejection filed 2/2/2022.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7, 8, 10, 11, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over German patent document DE 10 2007 014 544 to Ribes-Navarro (see attached English language machine translation) in view of US patent number 1,924,562 to Lower et al. (Lower).
Regarding claim 1:
Ribes-Navarro discloses:
A camshaft assembly (figure 1 -2), comprising:  
a camshaft (2) extending along an axial direction (10), and at least one cam (3,4,5) non-rotatably arranged on the camshaft (2), 
an axial bearing (7, 11, 12, 13, 14, 16, 17, 18) for at least one of an axial alignment and an axial fixing of the camshaft (¶0017), wherein the at least one cam (3,4,5) is part of the axial bearing (stop collars 25 and 26 form stops with axial bearing stops 17 and 18), and 
wherein the at least one cam of the axial bearing includes a first cam (5) and a second cam (3) non-rotatably arranged on the camshaft (2) spaced apart from one another (see figure 2 where 3 and 5 are spaced apart from each other), and the axial bearing further includes a first axial bearing element (¶0017 indicates that a first bearing 7 can align with stop element/cam 5 as a single acting stop element) and a second axial bearing element (¶0017 indicates that a second bearing 7 can align with stop element/cam 3 as a single acting stop element) arranged relative to one another on or at the camshaft (see figure 1 that shows 7 arranged on the camshaft) such that the first bearing element and the first cam limit a movement of the camshaft in the axial direction and the second bearing element and the second cam limit an axial movement of the camshaft against the axial direction (¶0017, the paragraph indicates that between the two single acting stop elements/cams 5 and 3 the camshaft is held in “axial fixation”; ¶0017, “Alternatively, it is conceivable to design the stop element 5 as a single-acting stop element 5, with a second cam of the cams 3 forming another single-acting stop element, so that the two stop elements together ensure the axial fixation of the camshaft 2 and form an axial bearing”).
Ribes-Navarro fails to disclose:
Wherein the camshaft includes a further cam arranged between the first cam and the second cam of the axial bearing, and wherein the first axial bearing element and the second axial bearing element are spaced axially away from the further cam.
Lower teaches:
	A bearing mount for a crankshaft of an internal combustion engine (figure 1). The reference teaches that the crankshaft can be supported by one axial/thrust bearing (37/39) in a first embodiment (figure 1) or that the crankshaft can be supported by two axial/thrust bearings segments (68 and 69) (first axial bearing element and the second axial bearing element) arranged on the axial ends (figure 7) of the crankshaft to perform the same function (axially support the crankshaft).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ribes-Navarro to arrange the first and second cam bearing element in Ribes-Navarro at the axial end of the camshaft as taught by Lower. This modification is a simple substitution of one known element (the first and second cam bearing elements at unspecified locations of the camshaft of Ribes-Navarro) for another (first and second bearing elements arranged at axial ends of a shaft as taught by Lower) to obtain predictable results (to resist axial forces of the camshaft). Further, the would result in a camshaft with a first and second bearing elements arranged at respective axial ends with a further camshaft (3 in Ribes-Navarro) arranged in between the first and second bearing elements. Also, this modification is hinted at by Ribes-Navarro in ¶0017 of the translation where the reference indicates that a second cam of the cams 3 can form a second axial bearing element however fails to explicitly show this embodiment of the claims.

Regarding claim 5:
Ribes-Navarro discloses:
	An assembly in ¶0017 “Alternatively, it is conceivable to design the stop element 5 as a stop element 5 acting on one side, a second cam of the cams 3 forming a further stop element acting on one side, so that the two stop elements together ensure the axial fixation of the camshaft 2 and form an axial bearing”.
Ribes-Navarro fails to explicitly disclose:
The camshaft assembly according to Claim 4, wherein the first bearing element and the second bearing element are arranged between the first cam and the second cam along the axial direction.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the assembly of Ribes-Navarro and Lower combination can be arranged in the manner disclosed in claim 5 or claim 6. Specifically, Ribes-Navarro discloses and embodiment where there are two cams with a first and second bearing element/stop elements arranged on onside of each camshaft but fails to mention if they are on the interior surfaces (between the two cams) of the cams (first and second cams) or exterior (outside of the two cams). However, it would have been obvious to one of ordinary skill in the art to arrange the first and second bearing element/stop elements in either manner since these are the only arrangements that prevent axial movement of the camshaft as the embodiment shown in figures 1 and 2 and further discussed previously in ¶0017. Any other arrangement of the first and second bearing element/stop elements (for example the first and second bearing element/stop elements being to the left of both cams or to the right) would only hold the camshaft in position in one axial direction and not the other. Further, if it was argued that the disclosure does not allow for both embodiments described in claims 5 and 6 but only one then the other would be obvious to try. For example, if it was argued that the disclosure in ¶0017 is only advancing the embodiment of claim 5 and not claim 6 then the claim 6 embodiment would have been obvious to try since arranging the two cams axially within the first and second bearing element/stop elements would have been the only other arrangement which would have yielded holding the camshaft in its axial position as disclosed in ¶0017 (since other arrangements as discussed before would allow the camshaft to move in one direction) and the aspect of using one camshaft with the first and second bearing element/stop elements is already disclosed in the reference. Also, the argument that the disclosure of the reference is only disclosing the claim 6 embodiment then the claim 5 embodiment would have been obvious to try for the reasons previously discussed.


Regarding claim 7:
Ribes-Navarro discloses:
The assembly according to Claim 2, wherein two axial end faces (23 and 24 as shown in figures 1 and 2) of the first cam and the second cam (3 and 5) facing the first bearing element (bearing element facing 5 as indicated in ¶0017) and the second bearing element (bearing element facing 3 as indicated in ¶0017), respectively, and two end faces of the first bearing element and the second bearing element facing the first cam (5) and the second cam (3), restively, each form sliding surfaces of the axial bearing (¶0017, the paragraph indicates that between the two single acting stop elements/cams 5 and 3 the camshaft is held in “axial fixation”; ¶0017, “Alternatively, it is conceivable to design the stop element 5 as a single-acting stop element 5, with a second cam of the cams 3 forming another single-acting stop element, so that the two stop elements together ensure the axial fixation of the camshaft 2 and form an axial bearing”).  

Regarding claim 8:
Ribes-Navarro discloses:
The assembly according to Claim 2, wherein the first bearing element and the second bearing element (bearing elements near 3 and 5 as indicated in ¶0017) are structured for absorbing axial forces (inherent based on the disclosure in ¶0018 which indicates that “axial guidance” is ensured indicating the camshaft is restrained axially which indicates it absorbs axial forces to perform this function).  

Regarding claim 10:
Ribes-Navarro discloses:
An internal combustion engine, comprising:  
at least one cylinder block (¶0003, “cylinder head”) that comprises a combustion chamber (inherent since a chamber/cylinder is partially sealed by a “cylinder head”) and at least one adjustable valve (¶0003, “gas exchange valve”) for introducing fresh air into the combustion chamber or for discharging exhaust gas out of the combustion chamber (“gas exchange valve” disclosed in ¶’s 0002 and 0003 can perform either of these functions), 
a camshaft assembly (figure 1 and 2), the camshaft assembly including: 
a camshaft (2) extending along an axial direction (10) and at least one cam (3,4,5) non-rotatably arranged on the camshaft (2), 
an axial bearing (7, 11, 12, 13, 14, 16, 17, 18) for at least one of an axial alignment and an axial fixing (¶0018) of the camshaft (2), wherein the at least one cam (3,4,5) is part of the axial bearing (7, 11, 12, 13, 14, 16, 17, 18), 
wherein the axial bearing includes a first axial bearing element (17) and a second axial bearing element (18) that lie opposite one another (see figure 1 which shows 17 and 18 facing each other) along the axial direction (10), and wherein the at least one cam (3,4,5) is arranged axially between the first axial bearing element (17) and the second axial bearing element (18) (see figure 1 where cam 3 is between 17 and 18) such that the camshaft (2) with the at least one cam (3,4,5) can rotate relative to the first axial bearing element (17) and the second axial bearing element (18) (see ¶0018 where 17 and 18 support the cam  3,4,5 as it rotates)about a center longitudinal axis (10) of the camshaft (2) running in the axial direction (10), 
wherein the first bearing element and the second bearing element (17 and 18) are arranged fixed in place relative to the at least one cylinder block (17 and 18 are part of the housing part 8 and the cylinder head, ¶0015), and 
wherein the at least one cam (3,4,5) of the axial bearing is drive-connected to the at least one valve (¶0003, the cam/camshaft disclosed is used to actuate gas exchange valve/at least one valve of the internal combustion engine) for adjusting the at least one valve , and 
wherein the at least one cam of the axial bearing includes a first cam (5) and a second cam (3) non-rotatably arranged on the camshaft (2) spaced apart from one another (see figure 2 where 3 and 5 are spaced apart from each other), and wherein the first cam and the first bearing element (¶0017 indicates that a first bearing 7 can align with stop element/cam 5 as a single acting stop element) are structured and arranged to limit a first axial movement of the camshaft (see figure 1 that shows 7 arranged on the camshaft) in the axial direction, and the second cam and the second bearing element (¶0017 indicates that a second bearing 7 can align with stop element/cam 3 as a single acting stop element) are structured and arranged to limit a second axial movement of the camshaft against the axial direction (¶0017, the paragraph indicates that between the two single acting stop elements/cams 5 and 3 the camshaft is held in “axial fixation”; ¶0017, “Alternatively, it is conceivable to design the stop element 5 as a single-acting stop element 5, with a second cam of the cams 3 forming another single-acting stop element, so that the two stop elements together ensure the axial fixation of the camshaft 2 and form an axial bearing”).  
Ribes-Navarro fails to disclose:
Wherein the camshaft includes a further cam arranged between the first cam and the second cam of the axial bearing, and wherein the first axial bearing element and the second axial bearing element are spaced axially away from the further cam.
Lower teaches:
A bearing mount for a crankshaft of an internal combustion engine (figure 1). The reference teaches that the crankshaft can be supported by one axial/thrust bearing (37/39) in a first embodiment (figure 1) or that the crankshaft can be supported by two axial/thrust bearings segments (68 and 69) (first axial bearing element and the second axial bearing element) arranged on the axial ends (figure 7) of the crankshaft to perform the same function (axially support the crankshaft).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ribes-Navarro to arrange the first and second cam bearing element in Ribes-Navarro at the axial end of the camshaft as taught by Lower. This modification is a simple substitution of one known element (the first and second cam bearing elements at unspecified locations of the camshaft of Ribes-Navarro) for another (first and second bearing elements arranged at axial ends of a shaft as taught by Lower) to obtain predictable results (to resist axial forces of the camshaft). Further, the would result in a camshaft with a first and second bearing elements arranged at respective axial ends with a further camshaft (3 in Ribes-Navarro) arranged in between the first and second bearing elements. Also, this modification is hinted at by Ribes-Navarro in ¶0017 of the translation where the reference indicates that a second cam of the cams 3 can form a second axial bearing element however fails to explicitly show this embodiment of the claims.

Regarding claim 11:
Ribes-Navarro discloses:
The internal combustion engine according to Claim 10, wherein the camshaft is rotatably mounted on the at least one cylinder block (¶0015 indicates that the camshaft is mounted on the cylinder head indicating that the system is mounted on a cylinder block since cylinder heads are mounted to cylinder blocks).

Regarding claims 14:
All limitations of claim 14 are taught by the 35 USC 103 rejections of claims 5 above by Ribes-Navarro.

Regarding claim 16:
Ribes-Navarro discloses:
The internal combustion engine according to Claim 13, wherein two axial end faces (23 and 24 as shown in figures 1 and 2) of the first cam and the second cam (3 and 5) that face the first bearing element (bearing element facing 5 as indicated in ¶0017) and the second bearing element (bearing element facing 3 as indicated in ¶0017), respectively, and two end faces of the first bearing element and the second bearing element that face the first cam (5) and the second cam (3), respectively, form sliding surfaces of the axial bearing (¶0017, the paragraph indicates that between the two single acting stop elements/cams 5 and 3 the camshaft is held in “axial fixation”; ¶0017, “Alternatively, it is conceivable to design the stop element 5 as a single-acting stop element 5, with a second cam of the cams 3 forming another single-acting stop element, so that the two stop elements together ensure the axial fixation of the camshaft 2 and form an axial bearing”).  

Regarding claim 17:
Ribes-Navarro discloses:
The internal combustion engine according to Claim 10, wherein the first bearing element and the second bearing element (bearing elements near 3 and 5 as indicated in ¶0017) are structured for absorbing axial forces (inherent based on the disclosure in ¶0018 which indicates that “axial guidance” is ensured indicating the camshaft is restrained axially which indicates it absorbs axial forces to perform this function).  


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribes-Navarro and Lower as applied to claim 7 above, and further in view of US patent application publication number 2004/0247216 to Ichikawa et al. (Ichikawa).
Regarding claim 22:
Ribes-Navarro and Lower fail to disclose:
The camshaft assembly according to Claim 7, wherein at least one of the sliding surfaces is provided with a wear-reducing protective coating. 
Ichikawa teaches:
	A rocker arm (figure 1) for an engine (¶0051) including a bearing (3) that contacts a camshaft (6). Further, the reference teaches that a rolling contact surface of a bearing can have a phosphate coating which provides a lubricant retaining property (¶0012).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ribes-Navarro and Lower to include a phosphate coating on the sliding surfaces as taught by Ichikawa to provide a lubricating coating (that reduces wear, Ichikawa, ¶0012).

Response to Arguments
Applicant’s arguments, see remarks, filed 4/1/2022, with respect to the rejection(s) of claim(s) 1, 5, 7, 8, 10, 11, 14, 16, 17 and 22 under Ribes-Navarro have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ribes-Navarro and Lower.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                   
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746